UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8104


RAPHAEL MENDEZ,

                  Plaintiff - Appellant,

             v.

W. EARL BRITT, Federal Judge; JAMES B. CRAVEN, III, Federal
Appointed Counsel; ALAN DUBOIS, Federal Appointed Attorney;
JANE E. PEARCE, Federal Appointed Attorney,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-03135-D)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raphael Mendez seeks to appeal the district court’s

order   denying    relief    on   his       complaint     filed        pursuant   to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).        We have reviewed the record and find no

reversible    error.   Accordingly,         we   deny    leave    to    proceed   in

forma pauperis and dismiss the appeal as frivolous.                        We also

deny the motion to “notice of error”.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          DISMISSED




                                        2